Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-18-00103-CV

   WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC and CenterPoint
                         Energy Resources Corp.,
                                Appellants

                                                  v.

                           Fernando RAMIREZ and Minerva Ramirez,
                                        Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003262-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding

         BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
relating to appellees’ claims against Westwind Homes d/b/a Westwind Development, G.P.-Laredo,
LLC is VACATED, and those claims are REMANDED to the trial court for entry of a judgment
effectuating the parties’ agreement. Appellant CenterPoint Energy Resources Corp.’s appeal is
RETAINED on the docket of this court. Costs of the appeal will be taxed upon final disposition
of the appeal.

       SIGNED July 31, 2019.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice